Citation Nr: 1442278	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  08-28 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an eye condition, to include as a result of exposure to Agent Orange.  

2.  Entitlement to service connection for a nail condition, to include as a result of exposure to Agent Orange.  

3.  Entitlement to service connection for a skin condition, to include as a result of exposure to Agent Orange.  

4.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbar spine with spondylolisthesis.  

5.  Entitlement to a rating in excess of 50 percent for service-connected bilateral sensorineural hearing loss from June 25, 2009, through November 10, 2011.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from May 1962 to May 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This claim was previously remanded by the Board in September 2011.  

The Veteran testified at an April 2011 hearing before the undersigned Veterans Law Judge at the RO in Denver, Colorado.  A written transcript of this hearing has been associated with the evidence of record.  

As noted in the Board's prior remand, in a November 2009 rating decision, the RO granted an increased rating of 50 percent for hearing loss, effective June 25, 2009.  As the 50 percent rating does not represent the highest possible benefit, this matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The issue of entitlement to an evaluation in excess of 10 percent prior to June 25, 2009, was previously denied by the Board.  The disability evaluation was subsequently increased to 100 percent in a September 2012 rating decision, effective as of November 10, 2011.  This represents a full grant as of this date.  As such, the current issue before the Board is entitlement to an evaluation in excess of 50 percent for bilateral hearing loss between June 25, 2009, and November 10, 2011.  

In addition to the physical claims file, electronic systems (Virtual VA and the Veterans Benefits Management System (VBMS)) are associated with this claim.  Additional evidence associated with these claims, including VA treatment records through May 2012, have been reviewed and considered in conjunction with the below decision.  


FINDINGS OF FACT

1.  The Veteran does not suffer from an eye condition that manifested during, or as a result of, active military service, to include as due to exposure to Agent Orange or as a result of an in-service bicycle accident.  

2.  The Veteran does not suffer from a nail condition that manifested during, or as a result of, active military service, to include as due to exposure to Agent Orange.  

3.  The Veteran does not suffer from a skin condition that manifested during, or as a result of, active military service, to include as due to exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for an eye condition, to include as due to exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2013).  

2.  The criteria for establishing entitlement to service connection for a nail condition, to include as due to exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2013).  

3.  The criteria for establishing entitlement to service connection for a skin condition, to include as due to exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in June 2006 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to how VA determines the appropriate effective date and disability evaluation.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in August 2007 and November 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private medical records have also been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its September 2011 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained additional VA treatment records, asked the Veteran to identify additional treatment, and scheduled the Veteran for the necessary examinations.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As already noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in April 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Eye Condition

The Veteran contends that he is entitled to service connection for an eye condition.  Specifically, the Veteran has asserted that he injured his eye in a bicycle accident during service.  In the alternative, he has alleged that he suffers from a current eye disability as a result of exposure to Agent Orange.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a current disability of either eye that arose during, or as a result of, active military service, to include as due to a bicycle accident or exposure to Agent Orange.  As such, service connection cannot be established.  

The evidence of record demonstrates that the Veteran had decreased visual acuity upon enlistment into active duty.  According to the Veteran's March 1962 enlistment examination, his right eye distant vision was corrected to 20/30 and was uncorrected to 20/70.  His left eye distant vision was corrected to 20/20 and was uncorrected to 20/40.  As such, the presumption of soundness does not apply regarding decreased visual acuity.  See 38 U.S.C.A. § 1111 (the presumption of soundness attaches except as to defects noted at entry).  

The remaining evidence of record fails to reflect that the Veteran's preexisting decreased visual acuity was permanently aggravated as a result of military service, or, that the Veteran currently suffers from any other eye condition that manifested during, or as a result of, active military service.  According to a November 1973 in-service examination, an evaluation of the eyes was deemed to be normal.  However, the Veteran was noted to have corrected distant right visual acuity to 20/25 and corrected left visual acuity to 20/20.  Uncorrected, the right eye was 20/400+ and the left eye was 30/20.  The Veteran was provided new corrective lenses.  A July 1974 in-service treatment note reflects that the Veteran was in a bicycle accident, sustaining a laceration to the right side of the head and a sclera hematoma of the right eye.  An ophthalmologist concluded that the Veteran's visual acuity was "OK."  The Veteran's retirement examination of April 1985 reflects bilateral corrected vision to 20/20.  However, uncorrected right eye visual acuity was 20/100 and uncorrected left eye visual acuity was 20/50.  The report also notes that the Veteran had a "full recovery" since his prior bicycle accident.  

The record contains no further evidence of treatment for an eye condition for many years following separation from active duty.  In March 2006, VA received a claim from the Veteran for an eye problem.  The Veteran asserted that he suffered from an eye problem as a result of exposure to Agent Orange.  However, a January 2007 VA treatment record notes that the Veteran had a history of a ruptured aneurysm and that he awoke with a large visual field deficit following this incident.  It was noted that he also had a prior right retinal detachment and cataracts.  Right visual acuity was noted to be 20/200 and left visual acuity was 20/400.  

The record also contains a surgical report from the Madison Street Surgery Center.  The report is incorrectly dated, as it notes the date of surgery to be April 2016.  Records associated with this report suggest that surgery was in fact performed in April 2006.  Regardless, the note reflects that the Veteran underwent surgery for a cataract of the right eye at this time.  None of the records associated with this procedure suggest any relationship with military service, to include a bicycle accident or exposure to Agent Orange.  

A June 2006 private treatment note reflects a history of a left homonymous hemianopsia related to prior aneurysm surgery in 2003.  Slit lamp examination revealed evidence of prior retinal surgery.  Additional surgery was performed in February 2007 due to the development of an epiretinal membrane related to a history of retinal detachment repair.  A February 2008 VA treatment record notes a history of right retinal detachment in December 2006.  

The Veteran underwent a private evaluation in August 2007.  The Veteran was noted to have a right homonymous hemianopsia from a previous stroke.  There was also evidence of a mild cataract of the left eye that did not appear to be affecting his vision significantly.  

An October 2009 VA treatment record notes visual impairment secondary to macular degeneration and left bilateral hemianopsia.  Another October 2009 record reflects low vision secondary to a traumatic brain injury (TBI).  The record reflects that the Veteran suffered a right-sided brain aneurysm in October 2003.  A December 2009 VA record notes that the Veteran was functionally visually impaired secondary to early age-related macular degeneration, bilaterally, cataract of the left eye, left hemianopsia and right retinal detachment.  

In May 2011, the Veteran was seen by VA with complaints of decreased definition of vision in the right eye and having trouble reading since hitting a door frame one week earlier.  The Veteran was again noted to have a history of retinal detachment surgery in 2006.  

The Veteran was afforded a VA examination of the eyes in November 2011.  The examiner noted that the Veteran was diagnosed with decreased visual field in 2003, pseudophakia of the right eye around 2006 or 2007 and a cataract of the left eye after 2000.  There was also macular degeneration of unknown onset.  The examiner reviewed the medical evidence of record and noted an injury to the eye and head in 1974 following a bicycle accident.  A subsequent note reflected that the Veteran was "OK" and could return to duty.  Private medical records subsequent to service discussed retinal detachment treatments.  The Veteran also had a cerebral aneurysm in 2003 resulting in decreased visual acuity and field.  The Veteran also underwent cataract extraction of the right eye.  The examiner concluded that the Veteran's decreased visual field and acuity did not start until after the Veteran had a cerebral aneurysm and treatment for this aneurysm in 2003.  His bicycle accident in 1974 was not related to his current eye problems since his vision was okay for many years after the accident until he had his aneurysm.  Therefore, it was unlikely that his current eye problems were related to this accident.  It was also unlikely that his current eye problems were related to exposure to Agent Orange, as there was a long period of time after exposure in which he had no eye problems.  Multiple treatment notes reflect field loss after the aneurysm.  The Veteran's retinal detachment and cataract surgery also occurred after the aneurysm.  The primary eye complication from Agent Orange is development of diabetes with diabetic retinopathy - this was not the cause of the Veteran's decreased vision.  There is also no foundation for a direct cause of the Veteran's vision problems by Agent Orange.  The Veteran's field loss was marked and accounted for his primary visual handicap and that was related to his aneurysm.  The field loss had worsened over the years and his macular degeneration, while mild, did contribute to some loss of vision.  The primary cause of his vision loss, however, was his aneurysm.  

The preponderance of the above evidence demonstrates that service connection for an eye condition, to include as due to exposure to Agent Orange or due to an in-service bicycle accident, is not warranted.  The record reflects that the Veteran suffers from a number of conditions associated with his eyes, including visual field/acuity loss, pseudophakia, right retinal detachment, cataracts and homonymous hemianopsia.  The record reflects that the Veteran suffered from decreased visual acuity prior to his enlistment into active duty.  There is no evidence during or after service to suggest that the Veteran's visual acuity was permanently aggravated as a result of military service.  

Furthermore, while the evidence reflects a number of different eye disabilities now, the competent evidence of record demonstrates that these disabilities did not manifest during, or as a result of, active military service, to include as due to a bicycle accident or exposure to Agent Orange.  The Board will first address the Veteran's assertion that he suffers from an eye disability as a result of exposure to Agent Orange.  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  The evidence of record confirms that the Veteran was exposed to Agent Orange, as he served in Vietnam during the relevant time period.  A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).  

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue.  38 C.F.R. § 3.309(e).  The Veteran's numerous eye disabilities are not conditions that have been found to be associated with exposure to Agent Orange.  As such, there is no presumption of service connection.  

While the Veteran has asserted that his eye condition should be presumptively service-connected due to his exposure to Agent Orange, the Board will also consider the Veteran's claim on a direct basis to afford him all possible avenues of entitlement.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis).  However, service treatment records fail to reflect that the Veteran sustained a chronic eye disability during active duty.  While there is evidence of an eye injury due to a bicycle accident, the Veteran's visual acuity was not impacted by this event and subsequent in-service records reflect that he had a full recovery.  As such, the evidence suggests that this was an acute and transitory injury.  Post-service records also fail to relate any of the Veteran's present eye disabilities to military service.  As explained by the November 2011 VA examiner, the Veteran's present decreased visual field and decreased acuity did not start until after he had a cerebral aneurysm and treatment for this aneurysm in 2003.  The Veteran's retinal detachment also occurred after military service.  In summary, the evidence of record reflects that the Veteran's current eye disabilities manifested as a result of events that occurred subsequent to service and that the Veteran's preexisting decreased visual acuity was not permanently aggravated as a result of military service, to include as due to a bicycle accident or exposure to Agent Orange.  

The Board recognizes that the Veteran believes he is entitled to service connection for an eye disability.  In April 2011, he testified that following a bicycle accident, he wore an eye patch for approximately 2 and a half months.  The Veteran asserted that following this accident, his vision was diminished somewhat.  The Veteran did note that he was not told he was legally blind until 2005, subsequent to his aneurysm repair in 2003.  The Veteran also testified that he was told by physicians that it was "possible" that his visual impairment was related to Agent Orange.  He also testified to an injury while working in 1993.  He indicated that he was "slapped" on the head.  While the Board has considered these assertions, they fail to reflect that the Veteran suffers from any current eye disability that manifested during, or as a result of, active military service.  The evidence of record clearly reflects a right eye injury following a bicycle accident.  However, the medical evidence of record also reflects that the Veteran fully recovered from this injury.  Also, while the Veteran may believe his eye disabilities are related to exposure to Agent Orange, the record does not reflect that he has the requisite training or expertise to offer such a complex medical opinion.  The November 2011 VA examiner, however, who has been trained in medicine, concluded that it was less likely than not that the Veteran's current eye disabilities are associated with exposure to Agent Orange.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for an eye condition, to include as secondary to a bicycle accident in service or exposure to Agent Orange, must be denied.

Nail Condition

The Veteran also contends that he is entitled to service connection for a nail condition.  Specifically, the Veteran has testified that his nails became brittle shortly after his return from Vietnam.  It is his contention that this was a result of exposure to Agent Orange.  However, as outlined below, the preponderance of the evidence of record demonstrates that this disability did not arise during, or as a result of, active military service, to include as due to exposure to Agent Orange.  As such, service connection cannot be established.  

A November 1973 in-service examination report makes no mention of a chronic nail condition.  Also, according to the Veteran's April 1985 retirement examination report, an evaluation of the skin was deemed to be normal.  There was no mention of a chronic disability of the nails.  The Veteran's service treatment records contain no evidence of treatment for, or a diagnosis of, a chronic nail condition.  

Post-service treatment records also fail to reflect that the Veteran suffers from any chronic disability of the nails that manifested during, or as a result of, active military service, to include as due to exposure to Agent Orange.  The Veteran was seen for a dermatology consultation by VA in April 2011.  The Veteran complained of brittle nails that had been present for many years.  He noted that his nails would frequently break and crack at the distal end.  Examination revealed distal onycholysis and horizontal ridging.  The left great toe nail was also malaligned.  There was subungual debris and yellow discoloration.  The Veteran was diagnosed with nail dystrophy.  No opinion was offered regarding etiology.  

The preponderance of the evidence of record demonstrates that service connection for a nail condition is not warranted.  The Veteran's service treatment records fail to reflect that he was diagnosed with any chronic disability of the nails during active military service.  While the record currently reflects that the Veteran has a condition of the nails, there is no competent evidence suggesting that this condition manifested during, or as a result of, active military service, to include as due to exposure to Agent Orange.  As previously noted, the following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue.  38 C.F.R. § 3.309(e).  The Veteran's nail condition is not a condition that has been found to be associated with Agent Orange.  As such, service connection cannot be established on a direct basis.  

Likewise, the competent evidence of record fails to relate the Veteran's current nail disability to military service, to include exposure to Agent Orange.  There is no medical evidence of a chronic nail disability until April 2011 - approximately 26 years after separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In the present case, the absence of medical treatment for a nail condition for a quarter of a century tends to suggest that this condition has not existed since military service.  In addition, the record contains no competent evidence suggesting any potential link between this condition and military service.  As such, service connection is not warranted.  

The Board recognizes that the Veteran believes his nail condition is related to his military service - specifically, his exposure to Agent Orange.  He testified in April 2011 that while his nail condition did not start during service, it began "shortly after" and had existed for "a good long time."  Again, however, the record does not reflect that the Veteran has the requisite training or expertise to offer an etiological opinion regarding his nails and herbicide.  The record does not reflect a chronic nail disability diagnosed during service or shortly thereafter, and the Veteran's assertions that his current disability is related to military service or Agent Orange are not probative, as he is not competent to offer such a medical conclusion.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a nail condition, to include as secondary to exposure to Agent Orange, must be denied.

Skin Condition

The Veteran also contends that he is entitled to service connection for a skin condition.  Specifically, the Veteran has suggested that this disability is related to military service as it arose within a short time after his separation from active duty.  However, as outlined below, the preponderance of the evidence of record demonstrates that this disability did not arise during, or as a result of, active military service, to include as due to exposure to Agent Orange.  As such, service connection cannot be established.  

The Veteran's service treatment records fail to reflect that he was diagnosed with or treated for any chronic skin disability during military service.  An evaluation of the skin performed as part of a November 1973 in-service examination was deemed to be normal.  The Veteran's April 1985 retirement examination report also reflects that an evaluation of the skin was deemed to be normal.  The Veteran did endorse a history of skin diseases in his report of medical history associated with this examination, however.  No specific diagnosis associated with the skin was assigned.  

Post-service treatment records also fail to reflect that the Veteran suffers from any current chronic skin disability that manifested during, or as a result of, active military service, to include as secondary to exposure to Agent Orange.  The Veteran was seen for a dermatology consultation by VA in April 2011.  It was noted that the Veteran had no history of skin cancer.  Examination revealed a 1 centimeter (cm) by 2 cm brown irregularly shaped patch with several foci of darker pigment on the left shoulder.  On the trunk there were several smooth red papules.  On the face, there were multiple erythematous gritty papules and a greasy yellow scale in the eyebrows and scalp.  The examiner diagnosed the Veteran with nevus of the left shoulder, AKs (actinic keratinosis) of the face and seborrheic dermatitis.  The examining physician does not relate any diagnosed condition to military service or herbicide exposure.  

The preponderance of the above evidence demonstrates that service connection for a skin disorder, to include as due to exposure to Agent Orange, is not warranted.  There is no evidence of a chronic skin disability during active military service.  The Board recognizes that the Veteran reported a history of a skin condition upon separation.  However, an evaluation of the skin at this time was deemed to be normal and no chronic skin condition was noted.  The record also fails to reflect treatment or complaints of a skin condition until the receipt of the Veteran's claim in 2006 - some 30 plus years following separation from active duty.  While the Veteran has been diagnosed with a skin disability in recent years, there is no competent evidence suggesting any link between this disability and military service, to include exposure to Agent Orange.  As previously noted, the following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue.  38 C.F.R. § 3.309(e).  The Veteran's skin conditions are not conditions that have been found to be associated with Agent Orange.  As such, service connection cannot be established on a direct basis.  

The Board again recognizes that the Veteran believes his current skin conditions manifested as a result of exposure to Agent Orange.  However, there is no evidence of record to suggest that the Veteran has the requisite training or expertise to relate a skin condition to military service or exposure to herbicides decades earlier.  As such, his assertions are not probative evidence of causation.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a skin condition, to include as due to exposure to Agent Orange, must be denied.

ORDER

The claim of entitlement to service connection for an eye condition is denied.  

The claim of entitlement to service connection for a nail condition is denied.

The claim of entitlement to service connection for a skin condition is denied.  


REMAND

Lumbar Spine

The Veteran contends that he is entitled to an initial disability evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine.  Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

For historical purposes, the Veteran was originally granted service connection for degenerative joint disease of the lumbar spine in a June 2007 rating decision.  A noncompensable (0 percent) evaluation was assigned under Diagnostic Code 5242, effective as of March 29, 2006.  The assigned evaluation was increased to 10 percent, effective as of March 29, 2006, in an October 2007 rating decision.  The 10 percent evaluation was continued in a July 2008 statement of the case that the Veteran appealed to the Board in September 2008.  

Upon receipt of the Veteran's claim, he was afforded a VA examination of the spine in August 2007.  It was noted that the Veteran had L4-L5 bilateral spondylosis and grade 1 spondylolisthesis with disc space narrowing at L4-L5.  Examination revealed flexion to 80 degrees, extension to 30 degrees, bilateral rotation to 45 degrees and bilateral lateral flexion to 30 degrees, for a combined range of motion of 260 degrees.  There were no additional degrees of functional loss following repetitive use, due to pain, limited endurance, weakness, fatigability or incoordination.  

The Veteran was afforded an additional VA examination in November 2011.  Examination revealed forward flexion to 110 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, right rotation to 30 degrees and left rotation to 25 degrees, for a combined range of motion of 245 degrees.  There was no palpable spasm and no radiating pain into the legs.  

Under Diagnostic Code 5242, a higher evaluation of 20 percent is warranted when there is evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  See 38 C.F.R. § 4.71a.  The above examinations failed to address whether there was muscle spasm resulting in such symptomatology.  As such, a new examination is necessary before appellate review may proceed.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In addition, the most recent record of VA medical treatment is from May 2012.  Records prepared since this time should be obtained and associated with the Veteran's claims file.  

Hearing Loss

Finally, the Veteran contends that he is entitled to an increased evaluation for his service-connected bilateral hearing loss.  Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

For historical purposes, the Veteran was originally granted service connection for hearing loss in a June 2007 rating decision.  A noncompensable (0 percent) evaluation was assigned under Diagnostic Code 6100, effective as of March 29, 2006.  In an October 2007 rating decision, the Veteran's disability evaluation was increased to 10 percent, effective as of March 29, 2006.  The assigned evaluation was continued in an August 2008 statement of the case.  The Veteran appealed this evaluation to the Board in September 2008.  In a November 2009 rating decision, the Veteran's evaluation was increased to 50 percent, effective as of June 25, 2009.  In September 2011, the Board denied the claim of entitlement to an evaluation in excess of 10 percent prior to June 25, 2009, and remanded the issue of entitlement to an evaluation in excess of 50 percent as of June 25, 2009.  In a September 2012 rating decision, an evaluation of 100 percent was assigned as of November 10, 2011.  As such, the remaining issue before the Board is entitlement to an evaluation in excess of 50 percent from June 25, 2009, through November 10, 2011.  

The record reflects that the Veteran was seen by a VA audiologist on June 25, 2009.  Pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
75
70
80
LEFT
70
70
70
75
80

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 24 percent in the left ear.

The record contains no further audiometric data until the November 2011 VA examination report.  However, a September 2011 VA audiological note indicates that "[a]udiometric results may be viewed using the 'AudiogramDisplay' option...."  These audiometric results are not presently associated with the Veteran's record.  A remand is necessary to associate this information with the claims file, as it could potentially result in an increased evaluation as of this date.  

Accordingly, the case is REMANDED for the following action:

1.  VA treatment records prepared since May 2012 should be associated with the Veteran's claims file.  

2.  Schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected lumbar spine disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also note whether the Veteran suffers from muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

Finally, the examiner should note whether the low back disability results in incapacitating episodes, and indicate the total duration of any episodes.

3.  The audiological evaluation from September 2011, including the pure tone threshold values, should be obtained and associated with the Veteran's claims file.  

4.  The RO/AMC should then carefully review the medical examination report obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

5.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


